Citation Nr: 0505640	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  03-22 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to a compensable rating for malaria.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1969.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which confirmed and continued the noncompensable 
(zero percent) rating for the veteran's malaria, and found 
that new and material evidence had not been received to 
reopen the back disorder claim.  However, in the subsequent 
July 2003 Statement of the Case (SOC), the RO determined that 
new and material evidence had been received, but denied 
service connection for a back disorder on the merits.  
Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.

The Board notes that the veteran's Notice of Disagreement 
(NOD) also addressed the denial of service connection for 
tinnitus by the February 2003 rating decision.  However, 
service connection was subsequently established for this 
disability by a July 2003 rating decision.  In view of the 
foregoing, this issue has been resolved and is not on appeal 
before the Board.  See generally Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).

As an additional matter, the veteran's representative 
asserted in a November 2004 statement that the record raised 
the issues of entitlement to service connection for 
disabilities of the cervical spine, hips and knees, as well 
as an acquired psychiatric disorder.  Since it does not 
appear such claims have been adjudicated below, this matter 
is referred to the RO for appropriate action.




FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.  

2.  Service connection was previously denied for a back 
disorder by a September 1997 rating decision.  The veteran 
was informed of this decision, including his right to appeal, 
and did not appeal.

3.  The evidence received since the last prior denial was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim

4.  The veteran engaged in combat during his period of active 
duty.

5.  The preponderance of the evidence is against a finding 
that the veteran's current back disorder is causally related 
to his active service, to include his account of a combat-
related back injury therein.

6.  The competent medical evidence does not reflect that the 
veteran currently has active malaria or any current residuals 
thereof.


CONCLUSIONS OF LAW

1.  The September 1997 rating decision, which denied service 
connection for a back disorder, is final.  38 U.S.C.A. 
§§ 7104, 7105 (West 1991 & 2002); 38 C.F.R. § 20.1103 (1997 & 
2004).

2.  New and material evidence having been submitted, the 
claim of entitlement to service connection for a low back 
disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2004).

3.  Service connection is not warranted for the veteran's low 
back disorder.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

4.  The criteria for a compensable rating for the veteran's 
malaria are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 38 C.F.R. § 
4.88b, Diagnostic Code 6304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.    

First, VA has a duty to notify the appellant of any 
information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, the RO sent the necessary preadjudication notice to the 
veteran by correspondence dated in January 2003, which was 
clearly before the February 2003 rating decision which is the 
subject of this appeal.  This correspondence specifically 
noted both the back and malaria claims, informed the veteran 
of what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holdings in Quartuccio, supra, and Pelegrini, supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision and the July 2003 SOC which provided 
him with notice of the law and governing regulations 
regarding his case, as well as the reasons for the 
determinations made with respect to his claims.  In pertinent 
part, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of these claims.  
Based on a thorough review of the record, it does not appear 
that the veteran has identified the existence of any relevant 
evidence that has not been obtained or requested by the RO.  
Further, he has been accorded examinations with respect to 
both his back and his malaria.  In pertinent part, his back 
examination included an opinion regarding the etiology of the 
current disability.  Consequently, the Board concludes that 
the duty to assist has been satisfied.

The Board also wishes to reiterate the fact that the RO 
previously determined that new and material evidence had been 
received, and has addressed the merits of the underlying 
service connection claim regarding the veteran's back 
disorder.  Nevertheless, pursuant to the holdings of Barnett, 
supra , and Jackson, supra, the Board must still find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  However, as 
detailed in the preceding paragraph, the RO accorded the 
veteran an examination in relation to this claim, and the 
Board is satisfied that the duty to assist has been 
satisfied.  Further, for the reasons stated below, the Board 
concurs with the RO's determination that new and material 
evidence has been received, but that the service connection 
is not warranted for the underlying disability.  Inasmuch as 
the RO has already addressed the merits of the service 
connection claim, the veteran is not prejudiced by the Board 
also addressing the merits of this case.  See Bernard, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


I.  Back Disorder

Background.  Service connection was previously denied for a 
back disorder by a September 1997 rating decision.  The 
veteran was informed of this decision, including his right to 
appeal, and did not appeal.

The evidence on file at the time of the September 1997 rating 
decision included statements from the veteran, his service 
medical and personnel records, a June 1979 private medical 
statement, and a July 1990 VA medical examination report.

In his statements, the veteran indicated that he had a 
current back disorder due to an injury that occurred in 1967, 
while stationed in Vietnam.  He reported that it occurred 
while jumping out of a helicopter after being shot down, and 
that it damaged both his back and neck area.  Further, he 
reported that he was treated by a corpsman who told him he 
had a "bruised back and neck."  He maintained that he 
continued to have problems with his neck and back since that 
time.

The veteran's service personnel records, to include his DD 
Form 214, confirms that he had active service in the Republic 
of Vietnam, and that he received the Vietnam Service Medal, 
the Vietnam Campaign Medal, the Combat Action Ribbon, and the 
Purple Heart.

The veteran's service medical records reflect treatment for a 
variety of medical problems, to include malaria and shell 
fragment wounds to his right arm and hands.  However, nothing 
in these records indicates treatment for a back injury.  
Further, his spine and neck were consistently evaluated as 
normal on his service examinations, to include his October 
1969 release from active duty examination.

In a June 1979 statement, a private clinician noted that he 
had examined the veteran for, among other things, complaints 
of low back pain without leg radiation.  Diagnosis was 
spondylolysis, L5-S1.

At the July 1990 VA medical examination, the veteran 
reported, in part, that he had lost time from work due to his 
malaria and back problems.  He also reported a history of a 
lower back condition, and that he had had a lumbar 
laminectomy in the past.  However, the examiner stated that 
this was unrelated to the present claim, and no pertinent 
findings appear to have been made on examination.

The September 1997 rating decision denied service connection 
for residuals of injuries to the back and neck area, finding 
that the service medical records were negative for 
complaints, treatment, or diagnosis of such.  In addition, 
the RO noted that the October 1969 separation examination 
reported no clinical abnormalities of the spine, and no 
history of injuries to the back.

The evidence added to the file since the September 1997 
rating decision includes additional statements from the 
veteran, as well as post-service medical records which cover 
a period from 1997 to 2003.

In his statements, the veteran continues to maintain that he 
develop his current back disorder as a result of the in-
service injury to his back and neck that occurred when he 
parachuted from a helicopter while in combat.  He also 
provided additional details regarding the circumstances of 
this injury.

The additional medical records reflect, in part, treatment 
and evaluation of the veteran's back disorder on a variety of 
occasions.  For example, X-rays of the in March 1997 revealed 
status-post fusion from L4 to S1 and correlation recommended 
with surgical history; mild grade I retrolisthesis L4 on L5; 
and minimal degenerative changes L2.  Further, a December 
2001 MRI of the lumbar spine revealed mild concentric 
acquired canal stenosis at the L4-5 level with foraminal 
narrowing; indirect signs suggesting bilateral pars defects 
of the L5 posterior elements although there was no evidence 
for spondylolisthesis; and mild degenerative change involving 
the L1-2 disc.

In June 2003 the veteran underwent a VA spine examination, at 
which the examiner noted that the claims file had been 
reviewed.  The veteran's account of his in-service injury was 
also summarized.  Following examination, the examiner 
diagnosed moderate degenerative joint disease of the lumbar 
spine.  Further, the examiner, a nurse practitioner, noted 
that she had reviewed the claims file with a staff physician 
who concluded that the alleged injury in service was not 
severe enough to keep the veteran out of combat.  Therefore, 
it was more likely than not that it was a sprain.  
Additionally, it was noted that there was no medical reports 
to refer to, so they had to depend on the veteran's honesty 
in relating to his history.  

The examiner stated that the veteran probably did suffer a 
strained back, but the time that elapsed (10 years) meant 
that he had no relationship to the service injury.  
Consequently, it was concluded that it was not likely that 
the current back disorder, which was first diagnosed 10 years 
after service, was a direct result from the alleged injury 
that occurred while on active duty.

In a November 2004 statement, the veteran's representative 
criticized the findings of the June 2003 VA examiner.  The 
representative emphasized that the veteran had engaged in 
combat while on active duty, and asserted that the RO did not 
consider the principle found at 38 U.S.C.A. § 1154(b).  
Further, the representative contended that the examination's 
findings regarding the severity of the in-service injury was 
speculation, and that there was no validity or legality for 
the physician to make remarks regarding whether the veteran 
would have been removed from combat actions in 1968, and that 
the examiners had no comprehension of the combat operations 
in which the veteran engaged in at that time.  In addition, 
the representative contended the veteran could have had many 
incidents of back 
injury over time, and noted the fact that he carried weapons 
which weighed approximately 38 pounds.  Articles were 
submitted in support of the latter contention.  


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The evidence on file shows that the veteran served in combat 
during his period of active duty.  The provisions of 38 
U.S.C.A. § 1154(b) provides that in the case of any veteran 
who engaged in combat with the enemy in active military 
service during a period of war, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provide that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. at 45630.


Analysis.  In the instant case, the Board finds that new and 
material evidence has been received, but that the 
preponderance of the evidence is against a finding that the 
veteran's current back disorder is causally related to his 
active service, to include his account of a combat-related 
back injury therein.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Here, the additional evidence added to the record since the 
last prior denial in September 1997 includes the veteran's 
statements which appear to provide more details regarding the 
circumstances surrounding his purported in-service, combat-
related back injury.  Further, a competent medical opinion 
has been obtained which addresses the etiology of his current 
back disorder.  As no such competent medical evidence was 
previously of record, the Board finds that this evidence was 
not previously submitted to agency decisionmakers, relates to 
an unestablished fact necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.  Thus, new and 
material evidence has been received pursuant to 38 C.F.R. 
§ 3.156(a).

Adjudication of the veteran's claim does not end with the 
conclusion that new and material evidence has been submitted.  
The Board must now address the merits of his underlying 
service connection claim.

As noted above, the veteran has consistently maintained that 
his current back disorder was incurred as a result of an in-
service injury that occurred when he had to jump from a 
helicopter while engaged in combat.  The record confirms that 
the veteran engaged in combat during his active service, as 
denoted by the fact he received both the Combat Action Ribbon 
and the Purple Heart.  Further, since there is no clear and 
convincing evidence to the contrary, his account of this 
injury is accepted as accurate.  

The record also contains medical evidence which diagnoses the 
veteran with a current back disorder, specifically 
degenerative joint disease of the lumbar spine.  However, 
despite the veteran's account of his in-service injury, there 
was no in-service finding of a chronic back disorder in the 
service medical records.  In fact, the veteran's spine was 
clinically evaluated as normal on his October 1969 release 
from active duty examination.  Moreover, the first competent 
medical evidence of a current back disorder was the June 1979 
private medical statement, almost 10 years following the 
veteran's separation from service.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (The normal medical findings at the 
time of separation from service, as well as the absence of 
any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the 
claim.).

The Board further notes that the only competent medical 
opinion to address the etiology of the veteran's current back 
disorder in light of his account of the in-service injury is 
that of the June 2003 VA examiner.  As detailed above, the 
examiner's opinion is against a finding that the current 
disorder is causally related to service.  This opinion was 
based upon both an examination of the veteran and review of 
his claims file.  Further, no competent medical evidence is 
of record which refutes the examiner's opinion.

In summary, despite the veteran's purported in-service, 
combat-related back injury, his service medical records 
reflect that his spine was subsequently evaluated as normal 
at the time of his separation from service, there was no 
competent medical evidence of a back disorder until almost 10 
years after his period of active duty, and the only competent 
medical opinion to address the etiology of the current back 
disorder is against a finding that it is causally related to 
service.  Based on the foregoing, the Board must conclude 
that the preponderance of the evidence is against the claim 
of service connection for a low back disorder.  Thus, the 
claim must be denied.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

In making the above determination, the Board was cognizant of 
the fact that the veteran engaged in combat, the principles 
of 38 U.S.C.A. § 1154(b), and the assertions of the veteran's 
representative as demonstrated by the November 2004 
statement.  As noted above, the veteran's account of his in-
service back injury has been accepted as true.  Further, the 
July 2003 SOC reflects that even though the RO did not 
specifically cite to 38 U.S.C.A. § 1154(b), his account of 
this injury was also accepted as true by both the RO and the 
June 2003 VA examiner.  However, despite his in-service 
injury it was noted that the service medical records 
themselves contained no evidence of back problems, and that 
the first indication of a back disability was not until 1979.  

Although the representative criticized the examiner's opinion 
as to the severity of the in-service injury as speculative, 
the Board notes that this was based upon a review of the 
claims file, to include the fact that there was no competent 
medical evidence of a back disability until 10 years after 
service.  Thus, it appears the examiner had an adequate 
foundation upon which to base this opinion.  Moreover, as no 
competent medical evidence has been submitted in support of 
the veteran's claim, the Board finds no basis upon which to 
order an additional medical examination or opinion.  The 
Board wishes to emphasize that in making this determination 
it is not discounting the veteran's combat service, but as 
the preponderance of the evidence is against a finding that 
the current disability is related to such service the Board 
has no choice but to deny the claim.


II.  Malaria

Background.  Service connection was established for the 
veteran's malaria by a December 1990 rating decision.  As 
noted by this rating decision, the veteran's service medical 
records reflected that he was hospitalized for this condition 
while on active duty.  However, as the malaria was only shown 
by history on a recent VA medical examination, a 
noncompensable rating was assigned, effective May 10, 1990.

The veteran initiated his current increased rating claim in 
September 2002.  Various medical records were subsequently 
obtained that covered a period from 1997 to 2003.

Outpatient treatment records, which cover the 1997 to 2002 
period, contain no findings indicating treatment for malaria.

The veteran underwent a VA infectious, immune, and 
nutritional disabilities examination in January 2003 in 
conjunction with this claim.  At this examination, the 
veteran reported that his general health was good, but that 
once a year he experienced chills, just like in Vietnam, as 
well as sweats, etc., and was confined to bed for 2 to 3 
days.  Originally, he came to the hospital but was informed 
there was nothing they could do so he had not seen a doctor.  
Further, he reported that his last attack occurred in June 
2002, while he was on vacation, and lasted 2 days.  He did 
not experienced nausea or vomiting, just high fevers and 
chills.  As the veteran was currently asymptomatic, the 
examiner stated that malaria smears could not be done.  
Diagnosis was subjective history of yearly malaria attacks.  
Further, the examiner commented that there was nothing else 
they could do to prove malaria, one way or another.  If the 
veteran came in with chills and fever, then blood smears 
could be done to find the malaria gametocytes, but in 
remission nothing could be done to diagnose the disease of 
malaria.

None of the medical evidence of record indicates the veteran 
developed liver or spleen damage due to his malaria.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Under Diagnostic Code 6304, a 100 percent disability rating 
is warranted for malaria as an active disease.  Relapses must 
be confirmed by the presence of malarial parasites in blood 
smears.  Thereafter, residuals such as liver or spleen damage 
are rated under the appropriate system.  38 C.F.R. § 4.88b. 

The Board notes that the VA Schedule for Rating Disabilities 
for infectious diseases was revised, effective August 30, 
1996.  See 61 Fed. Reg. 39,875 (July 31, 1996). Since the 
veteran's current increased rating claim was initiated in 
September 2002, the revised criteria for rating malaria is 
the only applicable criteria for rating his disability even 
the RO considered the veteran's claim under the old criteria.  
See DeSousa v Gober, 10 Vet. App. 461 (1997).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a compensable rating for his service-connected malaria.

The Board acknowledges that the veteran reported that he 
experiences episodes of his malaria approximately once a 
year, lasting from 2 to 3 days, the last one being in June 
2002.  However, as detailed above, the Board has already 
determined that the veteran's contentions cannot constitute 
competent medical evidence.  See Espiritu, supra.  Further, 
the medical evidence of record, to include the January 2003 
VA examination, contains no findings of active malaria, nor 
current residuals thereof to include liver or spleen damage.  
Consequently, the veteran is not entitled to a compensable 
rating under Diagnostic Code 6304, nor for consideration of 
such a rating under any potentially applicable Diagnostic 
Code for residuals such as liver or spleen damage.  

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a compensable evaluation for his service-connected malaria, 
and his claim must be denied.  Since the preponderance of the 
evidence is against the claim, it must be denied.  See 
Gilbert, supra; Ortiz, supra.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disorder is 
reopened.  To this extent only, the benefit sought on appeal 
is allowed.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to a compensable rating for malaria is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


